Citation Nr: 0807018	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to service-connected post-
operative residuals, left open tibial plateau fracture with 
osteomyelitis (left knee disorder). 

2.  Entitlement to service connection for chronic sinusitis 
with headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1981 to August 
1981 and from March 1989 to April 1995. 

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of service connection for chronic sinusitis with 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A left ankle disorder is not currently shown.  


CONCLUSION OF LAW

A left ankle disorder is not proximately due to or the result 
of the veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a VCAA 
notice letter in May 2004, as well as a copy of the rating 
decision, a statement of the case, and supplemental 
statements of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his claim 
and identified the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The VCAA letter also informed the veteran of what evidence 
was needed to establish his claim and what evidence VA would 
obtain. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran was not afforded a VA examination in connection 
with his claim for a left ankle disorder; however, as there 
is no evidence of a current disability, the Board finds that 
such an examination is not necessary.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  The veteran declined the 
opportunity to testify before a Veterans Law Judge in October 
2005.  VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, lay 
statements, VA medical treatment records, and VA compensation 
and pension examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, on the claim. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

Secondary Service Connection

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
present. 38 U.S.C.A. § 1110, 1131.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement to benefits for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

In the present case, service connection for residuals of left 
tibial plateau fracture was established by December 1994 
rating decision.  As such, a current disability is 
established and the first element of a secondary service 
connection claim has been satisfied.

Despite the presence of a service-connected left knee 
disorder, post-service medical records do not reflect any 
complaints of or treatment for a left ankle disorder.  A 
comprehensive VA Persian Gulf examination performed in 
September 2004 notes the veteran's complaints of arthralgia 
in several joints; however, he did not report left ankle 
pain.  The veteran made no mention of left ankle pain while 
seeking VA outpatient treatment for left knee pain in 
September 2005 and October 2005.  Further, no left ankle 
disorders were diagnosed during the veteran's May 2006 VA 
joints examination.   

The Board acknowledges the veteran and his former wife's lay 
statements attesting to pain in his left ankle.  However, 
neither the veteran nor his former wife is shown to have the 
medical competence to diagnose a disability or offer 
probative opinions as to medical etiology.  Moreover, his 
assertions are not corroborated by the evidence of record, 
which reveal no medical treatment for a left ankle disorder. 

In the absence of a current disability, the veteran's claim 
for service connection must be denied.  See Brammer, 3 Vet. 
App. 223, 225.


ORDER

Entitlement to service connection for a left ankle disorder, 
claimed as secondary to service-connected post-operative 
residuals, left open tibial plateau fracture with 
osteomyelitis is denied. 


REMAND

The veteran contends that extensive exposure to smoke from 
burning oil fields during Gulf War service contributed to a 
chronic sinusitis and headache disorder.  Service medical 
records reflect treatment for a stuffed nose and slight nose 
bleed in February 1990.  On examination, congestion, crusting 
in the nares, and sinus tenderness were observed.  The 
clinical impression was sinusitis.  At separation from 
service in October 1994, the veteran complained of a history 
of frequent severe headaches, although he denied a history of 
sinusitis and hay fever.
  
The veteran underwent a VA examination in August 2004, at 
which time he reported a history of headaches related to a 
sinus infection.  He complained of pain, congestion, 
heaviness in the sinuses, and a runny nose.  He reported 
experiencing headaches on a daily basis, although he stated 
over-the-counter medication helps to alleviate his symptoms.  
On examination, some fullness over the sinuses was observed.  
The VA examiner noted that x-rays of the veteran's sinuses 
were negative for sinusitis; however, a diagnosis of sinus 
headaches was reached.  Although the VA examiner diagnosed a 
chronic sinus headache disorder, a medical opinion regarding 
whether this disability is related to service was not 
reached.  Given the foregoing, further examination of the 
veteran should be undertaken.  

Accordingly, the claim is remanded to the RO for the 
following development: 

1.  Schedule the veteran for an examination to 
determine the nature and etiology of any current 
sinus headache disability.  The claims folder 
should be provided to the examiner to ensure his 
or her familiarity with the veteran's pertinent 
history.  A notation to the effect that the 
claims folder was reviewed should be included in 
any report provided.  Any indicated tests or 
studies should be performed.  After examination 
and review of the claim folder, the examiner 
should provide an opinion as to whether it is as 
likely as not (50 percent or higher) that the 
veteran's sinus headache disability had its 
onset in service, or whether such disorder is 
related to service, to include exposure to smoke 
from burning oil fields.  

2.  Thereafter, the RO should re-adjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case and given an opportunity 
to respond, before the case is returned for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


